Conlan, J.
This is an appeal from an order made extending a receivership after the death of the judgment debtor.
There was nothing before the judge at Special Term, as appears from the record before us, to show that the Tribune Association ever had a judgment against Worthington, or that he was ever examined in supplementary proceedings, except a mere recital in the order.
This was not enough to confer jurisdiction on the court to make the order appealed from, but assuming a valid judgment and examination in supplementary proceedings, it follows that the order cannot be sustained.
The judgment creditor has an undoubted right to make this application at any time during the life of the judgment debtor, but not having done so he must stand like all other judgment creditors.
No orders can be made in proceedings of this character upon notice to an administrator to take effect anterior to the death of the intestate; the rights of other creditors may have intervened, and the estate must be distributed according to the legal rights and priorities of creditors at the time of the death of the judgment debtor.
Order appealed from reversed, with costs.
_ Newbubgeb, J., concurs.
Order reversed, with costs.